ROSS, District Judge.
The bill is so defectively drawn as to make it impossible for the court to determine the questions attempted to be presented for decision. The facts of the case should be stated in ordinary and concise language, unaccompanied by matters of argument, which have no place in a pleading. If the complainant relies upon a mistake of law on the part of the officers of the land department of the government, the bill must contain a clear statement of such mistake, and if fraud is relied upon the facts constituting the fraud must be set out. It needs no argument to show that the mere use of the words “fraud” and “fraudulent” to stigmatize acts which are adverse to complainant’s view of his own rights is insufficient.
It may be added that it would seem from the bill that the title to the land in question is still in the United States, and that the contest between complainant and respondent in respect to it is yet pending in the land department. If so, it is clear that the suit cannot be maintained. “After the United States has parted with its title, and the individual has become vested with it, the equities subject to which he holds may be enforced, but not before.” Johnson v. Towsley, 13 Wall. 72, 20 L. Ed. 485; Shepley v. Cowan, 91 U. S. 330, 23 L. Ed. 424; Marquez v. Frisbie, 101 U. S. 473, 25 L. Ed. 800. Demurrer sustained, with leave to complainant to amend within the usual time.